DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
            The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for"  or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.


Claim Objections
            Claims   11 objected to because of the following informalities:  (wrong dependency). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                               Reference of prior art
Soundararajan et al.  (US 9244147, Automated package delivery to a delivery receptacle).
Balk.  (US 20170369252, HELICAL CONVEYOR).
Michalsski et al.  (US 20160376031, METHODS AND APPARATUS FOR UNMANNED AERIAL VEHICLE LANDING AND LAUNCH).
Poynter et al.  (US 20180036632, SYSTEM AND METHOD FOR CONDUCTING A DRONE RACE OR GAME).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claims  1, 3-8, 12-16 and 19   are rejected under 35 U.S.C. § 103(a) as being unpatentable over Soundararajan in view of Balk. 

Re claim 1    Referring to the figures and the Detailed Description, Soundararajan discloses:  An apparatus-comprising: a structure having a top end and a bottom end (fig. 7, item 130); 
a cover attached to the top end of the structure (705) having an open configuration allowing payload access to the passage and a closed configuration preventing access to the passage (col. 11, l 19-23 and item 705); 
	a sensor attached to the top end that sends a signal to indicate payload arrival (col. 15, l 4-18, attached to the top end to detect the presence of a package/ via the structure of item 130, also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.).
an actuator attached to the cover configured to move the cover from a closed configuration to an open configuration upon receipt of the signal (col. 11, l 23-28), and 
However Soundararajan, as modified above, fails to teach as disclosed by Balk: a circular slide disposed inside the structure forming a path between the top and bottom ends (item 1);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Balk teachings of a circular slide disposed inside the structure forming a path between the top and bottom ends into the Soundararajan to include a gravity fed mechanism to save energy by using gravity for conveying the items from a delivery means without damaging the package.

Re claim 3    Referring to the figures and the Detailed Description, Soundararajan, as modified above,  discloses:  The apparatus of claim 1, wherein the cover comprises a trapdoor (Soundararajan 705). 

Re claim 4    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:   The apparatus of claim 3, wherein said delivery means comprises an aerial drone (Soundararajan col. 2, l 49-50). 

Re claim 5    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:  The apparatus of claim 4, wherein the apparatus further includes at least one door disposed on the structure (Soundararajan 705).

Re claim 6    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:   the at least one door includes a mechanical lock configured to prevent an unauthorized entry (Soundararajan col. 15, l 51-62). 

Re claim 7    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:   The apparatus of claim 5, wherein the door is configured to allow ground delivery of the payload (Soundararajan door 705 is capable of allowing ground delivery of the payload since it has not been precluded by the reference please see col. 5, l 10-17). 

Re claim 8    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:   the actuator includes a hydraulic cylinder (Soundararajan col. 6, l 15-20, …actuated by any other mechanical or electrical means).  

	Re claim 12-14    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses the claimed invention except for the structure is rust-proof, comprises molded plastic and, comprises aluminum.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the structure is rust-proof, comprises molded plastic and, comprises aluminum to avoid corrosion of the material for long durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Re claim 15    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:   The apparatus of claim 1, wherein the circular slide has a grade configured to avoid damage to the payload (Balk item 1 is a circular slide that has a predetermined grade configured to avoid damage to the payload items). 
	
Re claim 16    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:   The apparatus of claim 1, wherein the cover opens and closes automatically (Soundararajan col. 3, l 30-44, …automated package delivery for automated functions including the cover opens and closes automatically). 

Re claim 19    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses: The apparatus of claim 4, wherein the delivery means further comprises a ground delivery vehicle (Soundararajan col. 5, l 10-17).

Claim  9   is rejected under 35 U.S.C. § 103(a) as being unpatentable over Soundararajan in view of Balk and further in view of Elzinga.

Re claim 9    Referring to the figures and the Detailed Description, Soundararajan, as modified above,  fails to teach as disclosed by Elzinga:   The apparatus of claim 1, wherein said cover includes a waterproof seal (122, to seal environmental elements out of the interior of the FC, e.g. rain or wind or dust). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Elzinga teachings of said cover includes a waterproof seal  into the Martin, as modified above, to seal environmental elements out of the interior of the structure, e.g. rain or wind or dust.

Claim  11   is rejected under 35 U.S.C. § 103(a) as being unpatentable over Soundararajan in view of Balk and further in view of Michalsski.

Re claim 11    Referring to the figures and the Detailed Description, Soundararajan, as modified above,  discloses:   The apparatus of claim 10, wherein the sensor comprises an RFID reader (Williams ¶ 0159, 0163). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Michalsski teachings of wherein the sensor comprises an RFID reader into the Soundararajan, as modified above, provided for authentication and authorization to objects carrying RFID encoded microchips/ identifier to open and close the door/cover.

Claims  17 and 18   are rejected under 35 U.S.C. § 103(a) as being unpatentable over Soundararajan in view of Balk and further in view of Elzinga and further in view of Michalsski and further in view of Poynter. 

Re claim 17    Referring to the figures and the Detailed Description, Soundararajan, as modified above,  discloses:    An apparatus for receiving items, [[said]]the apparatus comprising: a structure having a top end and a bottom end; a cover attached to the top end of the structure having an open configuration allowing payload access to the passage and a closed configuration preventing access to the; a sensor attached to the top end that sends a signal to indicate payload arrival; and an actuator attached to the cover configured to move the cover from a closed configuration to an open configuration upon receipt of the signala circular slide disposed inside the structure forming a path between the top and bottom end; wherein the apparatus is configured to receive the items from the delivery means; wherein the structure comprises  a spiral chute; wherein the cover comprises a trapdoor; wherein the delivery means comprises an aerial dronthe  actuator includes a hydraulic cylinder; wherein the cover includes a waterproof sealthe sensor comprises an RFID reader. ; wherein the structure is rust-proof; wherein the circular slide has a grade configured to avoid damage to the payload; and wherein the cover opens and closes automatically.
(Claim 17 is similar in scope to Claims 1, 3-6, 8, 11, 12, 15 and 16; therefore, Claim 17 is rejected under the same rationale as Claims 1, 3-6, 8, 11, 12, 15 and 16;
 	However Soundararajan, as modified above, fails to teach as disclosed by Poynter: the aerial drone delivery includes a RFID identifier (¶ 0037) provided for authentication and authorization to objects/drone carrying RFID encoded microchips/ identifier; a spiral chute is the same as a circular slide, please see the drawings).

Re claim 18    Referring to the figures and the Detailed Description, Martin, as modified above,  discloses:   A method comprising the steps of: A method comprising the steps of: providing an apparatus comprising a structure having a top end and a bottom end, and wherein the structure is configured to receive a payload from an aerial drone; a cover attached to the top end, and wherein the cover is configured to allow entry of the payload into the structure; a sensor attached to the top end;  an actuator attached to the cover; and a circular slide disposed inside the structure reading data from an RFID tag located on the aerial drone using the sensor; opening the cover with the  actuator in response to the data; receiving the payload into  the structure from the aerial drone; and transferring the payload from the top end to the
(Claim 18 is similar in scope to Claim 17; therefore, Claim 18 is rejected under the same rationale as Claim 17).

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.                        
          
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3647